Citation Nr: 1308754	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-36 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a previously-denied claim for entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of April 2007 and May 2010. 

The Veteran presented sworn testimony in support of his appeal during an April 2012 hearing before the undersigned Veterans Law Judge.  

The Veteran initially perfected appeals as to the additional issues of whether new and material evidence had been received to reopen a previously-denied claim for entitlement to service connection for posttraumatic stress disorder, and for entitlement to a total disability rating based upon individual unemployability.  However, during the April 2012 hearing on appeal, the Veteran clarified that he wished to proceed with the appeals for hypertension and bipolar disorder only, and he presented sworn testimony as to these two issues.  

There was some confusion as to the Veteran's representation in this matter.  He cancelled his power of attorney with The American Legion in December 2010.  At that time, he indicated he would find other representation.  During the April 2012 hearing, he stated that he had appointed the Illinois Department of Veterans Affairs to represent him before the VA.  However, no such power of attorney was of record at that time.  In December 2012, the Board sent a letter requesting clarification as to his desires regarding representation in this matter.  In the same month, he executed a power of attorney form in favor of the Illinois Department of Veterans Affairs, and this form is now on file with VA.  It does not appear that the Illinois Department of Veterans Affairs has had the opportunity to present written argument in support of the Veteran's appeal.  Under normal circumstances, that organization would have been provided with the opportunity to review the Veteran's claims and provide argument on his behalf prior to the appeal's certification to the Board, whereas in this case, the Veteran did not execute the appointment until after the appeal had been certified.  In light of the dispositions reached below as to the Veteran's reopened claims, however, the Board finds that no prejudice to the Veteran's claims through our review of them at this point.  We also note that the Illinois Department of Veterans Affairs will have the opportunity to assist the Veteran with his claims pursuant to the remand below.

The issues of entitlement to a rating in excess of 10 percent for bilateral pes planus, and service connection for hypertension and bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hypertension was most recently denied by the Board in June 1994.

2.  New evidence received after the June 1994 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for hypertension.

3.  The Veteran's claim for entitlement to service connection for bipolar disorder was denied by the Board in June 1994.

4.  New evidence received after the June 1994 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The June 1994 denial of service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  Evidence received since the June 1994 denial of service connection for hypertension is new and material; therefore this decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The June 1994 denial of service connection for bipolar disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

4.  Evidence received since the June 1994 denial of service connection for bipolar disorder is new and material; therefore this decision is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This information was provided in May 2008.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a February 2009 letter.  

With regard to claims to reopen based upon the submission of new and material evidence, the Court has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing initial pre-decisional notice, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this intent, in the context of a claim to reopen a previously denied claim for service connection, the Secretary must look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Review of the file reveals that the Veteran was provided with this information in November 2009.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case as to the Veteran's pes planus is adequate.  Further, with respect to the issues decided herein further development of the record to include VA examination is outlined in the remand below.  

VA medical records, private medical records, Social Security disability records, and a VA examination report have been obtained and reviewed in support of the Veteran's claims.  All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

	Hypertension and bipolar disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Certain chronic diseases (to include hypertension and a psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time post service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c).  

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  See Elkins v. West, 12 Hodge v. West Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; 155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

In a recent case, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Veteran's claim for service connection for hypertension was denied by the RO in October 1976, October 1978, and in March 1983.  Most recently, this claim was denied by the Board in 1994 on the basis that the evidence did not show the presence of hypertension during service or within one year of service.  His claim for service connection for bipolar affective disorder was denied in the same decision on the same basis:  that the Veteran had not shown a diagnosis of bipolar disorder during service or within one year after service, as a chronic disease involving a psychosis.  He did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (known at that time as the United States Court of Veterans Appeals).  The decision is thus final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

Since the Board's 1994 decision, VA treatment records reflecting VA medical care from 1973 to the present have been added to the Veteran's claims file.  Because they were not available to the Board in 1994, they are by definition, new.  These records reflect the provision of care for both of the disabilities at issue.  Thus, they are relevant to the matters at hand.  

During the April 2012 hearing on appeal, the Veteran articulated his arguments in support of his attempt to reopen these claims more fully than he had previously.  In particular, he testified that he believed the Army's failure to treat his incipient hypertension during service contributed to his subsequent development of full-blown hypertension.  He also testified that his bipolar disorder is mostly manifested by problems sleeping, and that prior to getting prescription medication for his symptoms, he self-medicated with alcohol to help himself get to sleep.  He specifically recalled sleep problems during service, and shortly after service.

Upon review, the Board concludes that the newly-obtained VA medical evidence in conjunction with the Veteran's newly-articulated theories of entitlement to service connection warrant reopening these claims and providing a de novo review as to both claims.  38 C.F.R. § 3.156.  As set forth by the Court, the language of 38 C.F.R. § 3.156(a) creates a low threshold, intended to enable rather than preclude the reopening of previously-denied claims.  Shade.  

Review of the procedural history and development of the instant appeal persuades the Board that it cannot decide the merits of the Veteran's reopened claims for service connection for hypertension and bipolar disorder without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  They are therefore addressed further in the REMAND which follows.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for bipolar disorder is reopened; the appeal is granted to this extent only.


REMAND

Because the RO has not reviewed the Veteran's reopened claims for service connection for hypertension and bipolar disorder on a de novo basis and the Veteran's representative has not had the opportunity to present argument and evidence with respect to the Veteran's claim for an increased rating for bilateral pes planus, remand for such review is necessary to protect the Veteran's substantive and procedural due process rights.  Bernard.  With respect to the Veteran's service connection claims, because the newly-obtained VA medical records have not been reviewed in conjunction with the entire claims file, and because the Veteran's theories of entitlement are medically complex in nature, expert medical review and opinion is required.  

Additionally, as the Veteran reports continuing VA medical care, his VA medical records should be updated for the file.  VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

If there are additional private medical records the Veteran wishes the VA to consider, he should inform the RO of such records so that the VA can assist him in obtaining copies for his file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical care afforded to the Veteran by the VA Medical Center in North Chicago, and all related clinics, subsequent to July 2011, for inclusion in the Veteran's claims file and/or his virtual VA electronic file.  

2.  The Veteran should be afforded a VA examination in the appropriate specialty to determine the etiology of his hypertension.  The Veteran's claims file, including his service treatment records, all records obtained pursuant to the above request, and any electronically-stored virtual records, should be provided to a VA physician with appropriate expertise.  Following examination and review of the record, the examiner should indicate whether it is more, less, or equally likely that the Veteran's hypertension was incurred during his period of active service, or whether hypertension was manifest to a degree of 10 percent within one year of service, or whether it is more, less, or equally likely that any other relationship to service is shown.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  The Veteran should be afforded a VA examination in the appropriate specialty to determine the etiology of his bipolar disorder.  The Veteran's claims file, including his service treatment records, all records obtained pursuant to the above request, and any electronically-stored virtual records, should be provided to a VA physician with appropriate expertise.  Following examination and review of the record, the examiner should indicate whether it is more, less, or equally likely that the Veteran's bipolar disorder was initially manifest or incurred during his period of active service, or whether a psychosis was manifest to a degree of 10 percent within one year of service, or whether it is more, less, or equally likely that any other relationship to service is shown.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the physician should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the development requested above has been completed, the RO should perform a de novo review of the entire record.  Any additional evidentiary development which may become apparent should be performed at this point.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


